 

 

  

SHARE PURCHASE AGREEMENT

 

 

 

BETWEEN

 

INDEPENDENT FILM DEVELOPMENT CORPORATION

 

AND

 

C2C RESTAURANT GROUP, INC.

 



1

 





  

SHARE PURCHASE AGREEMENT

 

 

This Stock Purchase Agreement (this "Agreement") is entered into as of September
____, 2015, by and between Independent Film Development Corporation, a Nevada
corporation ("Buyer" or “IFLM”), and C2C Restaurant Group, Inc., a New York
corporation (“Seller”). Buyer and Seller are referred to collectively herein as
the "Parties."

 

This Agreement contemplates a transaction in which Buyer will purchase from
Seller, and Seller will sell to Buyer, all of the outstanding shares of Seller
in return for 20,000 Series F Preferred Shares of Buyer as more particularly
specified herein.

 

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 



1. Definitions.

 

"Adverse Consequences" means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, taxes, Liens, losses, expenses, and
fees, including court costs and reasonable attorneys' fees and expenses.

 



"Buyer" has the meaning set forth in the preface above.

 



"Closing" has the meaning set forth in §2(b) below.

 



"Closing Date" has the meaning set forth in §2(b) below.

 



"IFLM Shares" means 20,000 shares of Series F Preferred stock of IFLM.

 

"Liability" means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for unpaid taxes.

 

"Lien" means any mortgage, pledge, lien, encumbrance, charge, or other security
interest. "Party" has the meaning set forth in the preface above.

 

"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).

 



"Purchase Price" has the meaning set forth in §2(a) below.

 


"Seller" has the meaning set forth in the preface above.

 

 



 

 

1 

 

 

 

 

 

2. Purchase and Sale of IFLM Shares.

(a) Sale and Purchase. On and subject to the terms and conditions of this
Agreement, in exchange for the IFLM Shares (the "Purchase Price"), Seller hereby
sells to Buyer, and Buyer hereby purchases from Seller, all one hundred (100) of
the issued and outstanding and authorized shares of Seller (the ”Seller
Shares”).

(b) Closing. The closing of the transactions contemplated by this Agreement (the
"Closing") shall take place at the offices of the Buyer, on such date as Buyer
and Seller may mutually determine (the "Closing Date").

(c) Deliveries at Closing. At the Closing, Seller and Buyer will deliver to each
other the various instruments and documents referred to in §4 below.

3. Representations and Warranties Concerning Buyer. Buyer represents and
warrants to Seller that the statements contained in this §3(a) are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (if the Closing Date is a different date than the date of this
Agreement).

(a) Authorization of Transaction. Buyer has full corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of Buyer,
enforceable in accordance with its terms and conditions. Buyer need not give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order to consummate the
transactions contemplated by this Agreement.

(b) Non-contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Buyer is subject, (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets is subject, or (C) result in the imposition or creation of a Lien
upon or with respect to the A Plus Shares.

(c) IFLM Shares. The IFLM Shares are free and clear of any restrictions (other
than any restrictions under relevant federal and state securities laws), taxes,
Liens, options, warrants, purchase rights, contracts, commitments, equities,
claims, and demands. Buyer is not a party to any option, warrant, purchase
right, or other contract or commitment (other than this Agreement) in respect of
the IFLM shares.

4. Representations and Warranties Concerning Seller. Seller represents and
warrants to the Buyer that the statements contained in this §4 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (if the Closing Date is a different date than the date of this
Agreement).

(a) Organization, Qualification, and Corporate Power. Seller is a corporation
duly organized, validly existing, and in good standing under the laws of the
state of New York. Seller has full corporate power and authority and all
licenses, permits, and authorizations necessary to carry on the businesses in
which it is engaged and to own and use the properties owned and used by it.

(b) Ownership. All of the issued and outstanding Seller Shares have been duly
authorized, are validly issued, fully paid, and non-assessable, and are held of
record by the Seller. There are no outstanding or authorized options, warrants,
purchase rights, subscription rights,conversion rights, exchange rights, or
other contracts or commitments that could require Seller to issue, sell, or
otherwise cause to become outstanding any of its membership units, ownership
rights, or distribution rights.

 



2 

 



(c) No Litigation. Seller is not subject to any outstanding injunction,
judgment, order, decree, ruling, or charge, and is not a party to (or threatened
to be made a party to) any action, suit, proceeding, hearing, or investigation
of, in, or before any court or quasi-judicial or administrative agency of any
federal, state, local, or foreign jurisdiction or before any arbitrator. Nor are
there any disputes or disagreements with any current, past, or potential clients
of Seller.

 

5. Deliveries at Closing. At the Closing, Buyer shall deliver the IFLM Shares
and an executed copy of this Agreement to Seller, and Seller shall deliver an
executed copy of this Agreement and an executed transfer document, substantially
in the form attached hereto as Exhibit "A."

 

6. Post-Closing Covenants.In case at any time after the Closing any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party.

 

7. Miscellaneous.

 

(a) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

 



(b) Entire Agreement. This Agreement (including any documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 



(c) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
her rights, interests, or obligations hereunder without the prior written
approval of Buyer and Seller.

 

(d) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

(e) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(f) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) one business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one business day
after being sent to the recipient by facsimile transmission or electronic mail,
or (iv) four business days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to
the intended recipient as set forth below:

 

 

 

 

 

 

3 

 

 

  

If to Seller: If to Buyer:

C2C Restaurant Group, Inc.

 

Attn:

 

 

Fax: (____) _____________

email:

Independent Film Development Corporation

 

Attn: Jeff Ritchie

2732 Morse Avenue, Suite #413 Irvine, CA 92614

Fax: (____) _____________

email:



  

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

 

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Nevada, without giving effect to any
choice or conflict of law provision or rule (whether of the state of Nevada or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Nevada.

 



(h) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Seller.

 



(i) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 



(j) Expenses. Each of Buyer and Seller will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

 

(k) Specific Performance. Each Party acknowledges and agrees that the other
Parties would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached, so that a Party shall be entitled to injunctive relief to prevent
breaches of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in addition to any other remedy to which such Party
may be entitled, at law or in equity.

 

(l) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in Clark County, state of Nevada, in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each Party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto..

 

 

 

* *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 

 

 

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the date first above written.

 

 

INDEPENDENT FILM DEVELOPMENT CORPORATION

 

 

 

By: __________________________

Jeff Ritchie, Chief Executive Officer

C2C RESTAURANT GROUP, INC.

 

 

 

By: ____________________________

Name: __________________________

Title: ___________________________

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



5 

 

 

 

 

 